DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 10/01/2019 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first rotorcraft…has a tilt structure… that tilts the second main rotor relative to the at least one second rotorcraft”, the “the at least one second rotorcraft has a tilt structure… tilts the at least one second rotorcraft relative to the first rotorcraft” and the “tilt structure, having shaft and a ball bearing receiving the shaft” in claim 4,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The specification in general has numerous grammatical and translational errors. It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. 
5.	The specification is currently difficult to read and does not appear to adhere to the guidance as set forth in 37 CFR 1.52(b)(2). 
6.	A substitute specification in proper idiomatic English in compliant with 37 CFR 1.52(a) and (b) is required. The substitute specification must be accompanied by a statement that it contains no new matter.
7.	The disclosure is objected to because of the following informalities: 
	a.	p. 7, ln. 9: the term “by an engines” should be rewritten as --by engines--;
	c.	p. 14, ln. 4: the term “the master rotorcraft 2T” should be rewritten as --master rotorcraft 2--.
8.	The above listed examples are only a few examples of informalities found in the specification and is not an all-inclusive list. The entire specification should be reviewed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 3, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 3, lines 2-5, recites the limitation “the first rotorcraft has at least one of a charger and a generator which charges a battery, for rotating the second main rotor, the battery being charged in a state where the at least one second rotorcraft has been attached to the first rotorcraft” rendering the claim vague and indefinite, since it is unclear as to exactly which rotorcraft comprises the battery. Per the applicant’s disclosure each of the rotorcrafts have respective batteries, such that a generator of the first rotorcraft can charge both of the batteries. Further, the functional recitation of “for rotating the second main rotor” only provides further uncertainty to the claim since the electric motor associated with the second main rotor allows for the driving/rotation of the second main rotor. 
12.	The term “strong” in claim 8 is a relative term which renders the claim indefinite. The term “strong” in association with the “wind” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how strong the wind is required to be for the second rotorcraft to be rotated relative to the first rotorcraft. 
13.	Claim 11, line 1, recites the limitation “The method of controlling the rotorcraft according to claim 4” rendering the claim uncertain, since claim 4 is an apparatus claim depending from claim 1. Per the applicant’s disclosure, as well as the claimed subject matter in claim 11, it appears that the applicant intended on having claim 11 depend from method claim 6. As such, for the purpose of examination claim 11 is being interpreted such that it depends from claim 6. 
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim(s) 1-3, 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson et al. (US 10723457 B2), hereinafter “Tillotson”, in view of Sinusas et al. (US 2020/0039639 a1), hereinafter “Sinusas”.
16.	Regarding Claim 1, Tillotson discloses a rotorcraft (c. 3, ln. 61-65, c. 5, ln. 37-41, c. 6, ln. 8-10 and c. 14, ln. 10-15; a rotorcraft comprising a first rotorcraft 110 being disclosed as a helicopter (i.e. rotorcraft) and another rotorcraft such as power source 100 having a landing system 128 having a main rotor for controlling its vertical decent as well as aft rotors provided by propulsion system 139 as seen in FIG. 1) comprising:
	a first rotorcraft having a first main rotor and a first tail rotor (with consideration of aerial vehicle 110 being disclosed as a helicopter, helicopters by definition comprise of a main rotor as well as tail rotor); and 
5at least one second rotorcraft (100) having a second main rotor (c. 5, 36-41; a second main rotor such as a rotor of landing system 128 for providing vertical descent) and a rear rotor (c. 6, ln. 8-10; a rear rotor such a rotor of propulsion system 139), the at least one second rotorcraft being attachable and detachable to and from the first rotorcraft (c. 3, ln. 55-57 and c. 4, ln. 14-16; second rotorcraft 100 releasably coupled to first rotorcraft 110).
	Tillotson is silent specifically regarding a second tail rotor. 
	Sinusas discloses a rotorcraft (rotorcraft 5 as seen in FIG. 1) comprising of a tail rotor (20’). 
	It would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to configure the invention of Tillotson such that the second rotorcraft comprises of a tail rotor. In doing so, the rotorcraft is equipped conventional anti-torque means for counteracting forces generated by a main rotor of a rotorcraft and thereby optimizing the performance of the rotorcraft during flight.
17.	Regarding Claim 2, modified Tillotson discloses (see Tillotson) the rotorcraft according to claim 1, 
wherein the first main rotor rotates by an engine (c. 4, ln. 1-5; electric propulsion system 118 of rotorcraft 110 comprising of electrically powered engines for driving the main rotor of rotorcraft 110). 
	Modified Tillotson is silent regarding the second main rotor specifically rotates electrically.
	Sinusas discloses a rotorcraft (rotorcraft 5 as seen in FIG. 2) where a main rotor rotates electrically (para. [0024]; main rotor 20 rotating electrically via electric motor 40 and electric propulsion system 26 as seen in FIG. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Tillotson as taught by Sinusas such that the second main rotor rotates electrically. In doing so, the rotorcraft benefits from utilizing means which provide noise reduction, pollution reduction, reducing energy as well as reducing operation costs (Sinusas para. [0026]).
18.	Regarding Claim 3, modified Tillotson disclose the rotorcraft according to claim 1, 
	wherein the first rotorcraft (110) has at least one of a charger (246) which charges a battery (120), for rotating the second main rotor (second main rotor 20 as disclosed by Sinusas), the battery being charged in a state where the at least one second rotorcraft (100) has been attached (FIG. 1) to the first rotorcraft (110).
19.	Regarding Claim 5, modified Tillotson discloses (see Tillotson) the rotorcraft according to claim 1,
	wherein both first rotorcraft (c. 9, ln. 64 - c. 10, ln. 4; a user/input device for controlling the first rotorcraft 110 can be a device that is separate from the first rotorcraft 110 as well as the second rotorcraft 100, such that the first rotorcraft is an unmanned aircraft) the at least one second rotorcraft are unmanned aircrafts (c. 7, ln. 60 - c. 8, ln. 49; the second rotorcraft 100 having a flight control system 256 such as a computing device which allows rotorcraft 100 to be fully autonomous in performing its operations, as such second rotorcraft 100 must be an unmanned aircraft). 
20.	Regarding Claim 6, modified Tillotson discloses (see Tillotson) a method of controlling the rotorcraft according to claim 1 (the rotorcraft disclosed above, regarding claim 1), comprising:
	flying the first rotorcraft (110), to which the at least one second 15rotorcraft (100) has been attached (FIG. 1), to a destination; and separating the at least one second rotorcraft from the first rotorcraft at the destination (c. 14, ln. 16-27 and c. 14, ln. 58 - c. 15, ln. 6; coupling the rotorcraft 100 to the first rotorcraft 110, transporting rotorcraft 100 to a destination such as a location where rotorcraft 100 receives a sufficient amount electrical energy from rotorcraft 110 and rotorcraft 110 is thereby decoupled from first rotorcraft 110 as summarized in FIGS. 7 and 10-13).
21.	Regarding Claim 7, modified Tillotson discloses (see Tillotson) the method of controlling the rotorcraft according to claim 6, 
	wherein the second main rotor is stopped until the at least one second rotorcraft is separated from the first rotorcraft, unless a condition, under which a lift force should be increased, has been 5satisfied (as summarized in FIGS. 7 and 10-13, the second rotorcraft 110 being in a coupled state requires no thrust being generated the main rotor considering the second rotorcraft 110 is being transported by the first rotorcraft 100, and upon the first rotorcraft 110 receiving a sufficient amount of electrical energy, second rotorcraft 100 is released and descends via the second main rotor at a drop location).
22.	Regarding Claim 10, modified Tillotson discloses (see Tillotson) the method of controlling the rotorcraft according to claim 6, 
	wherein a battery (138) for rotating the second main rotor is charged by a charger (246) mounted in the first rotorcraft (110), during a period when the at least one second rotorcraft has been attached to 20the first rotorcraft (first rotorcraft 110 coupled to second rotorcraft 100 as seen in FIGS. 1-2 and as summarized in FIGS. 3, 7 and 10).

23.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson et al. (US 10723457 B2) and Sinusas et al. (US 2020/0039639 A1) as applied to claim 1 above, and further in view of D’Anna et al. (US 9452830 B2), hereinafter “D’Anna”. 
24.	Regarding Claim 4, modified Tillotson discloses the rotorcraft according to claim 1.
	Modified Tillotson is silent regarding a tilt structure. 
	D’Anna discloses a rotorcraft (rotorcraft 10 as seen in FIG. 1) wherein the rotorcraft has a tilt structure (c. 3, ln, 64 - c. 4, ln. 18; a tilt structure of main rotor 18 as summarized in FIGS. 2-5), having a shaft (22) and a ball bearing (30) receiving the shaft (22), that tilts to the main rotor relative to the rotorcraft (c. 1, ln. 18-28 and c. 3, ln. 64 - c. 4, ln. 4; main rotor 18 tilted relative to rotorcraft 10 such that a rotation plane 28 of rotorcraft 10 is no longer perpendicular to main rotor axis 20).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention of modified Tillotson as taught by D’Anna such that the second rotorcraft has a tilt structure, having a shaft and a ball bearing receiving the shaft, that tilts the second main rotor relative to the at least one second rotorcraft. In doing so, a rotorcraft is equipped with conventional means for the purpose of facilitating forward flight for the rotorcraft. 

Allowable Subject Matter
Claims 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections and 112(b) rejections. 
















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Rossi (US 2015/0115096 A1) discloses a compound rotorcraft comprising of a fixed-wing aircraft having helicopter features releasably coupled to a helicopter.  

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647